 

AGREEMENT TO EXCHANGE
SERIES A AND A-1 CONVERTIBLE PREFERRED STOCK FOR SERIES H PREFERRED STOCK

 

THIS AGREEMENT (this “Agreement”) effective as of 3:02 p.m., July 2, 2019 (the
“Effective Time”), by and between [Brian McMahon][Fred Sacramone] (“Holder”),
and FTE Networks, Inc., a Nevada corporation (the “Company”).

 

RECITALS

 

WHEREAS, Holder owns [number] shares of Series A Convertible Preferred Stock,
par value $0.01 per share of the Company and [number] shares of Series A-1
Convertible Preferred Stock, par value $0.01 per share of the Company
(collectively, the “Series A Preferred Stock”); and

 

WHEREAS, Holder is willing to exchange the Series A Preferred Stock for [number]
shares of the Company’s Series H Preferred Stock, par value $0.01 per share (the
“Series H Preferred Stock”), and the Company is willing to exchange Holder’s
Series A Preferred Stock for [number] shares of Series H Preferred Stock; and

 

WHEREAS, the Parties intend that the exchange of Series A Preferred Stock for
Series H Preferred Stock contemplated by this Agreement shall qualify as a
transaction in securities exempt from registration or qualification under
section 4(a)(2) of the Securities Act of 1933, as amended, as in effect on the
date of this Agreement (the “Securities Act”); and

 

WHEREAS, the Parties intend that the transaction contemplated by this Agreement
shall constitute a tax free transaction pursuant to the Internal Revenue Code of
1986, as amended.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the promises, covenants and agreements
contained herein and intending to be legally bound, the parties agree as
follows:

 

1. Exchange. Each of the Company and Holder agrees that, on the date hereof,
Holder shall transfer and assign to the Company [number] shares of Series A
Convertible Preferred Stock of the Company and [number] shares of Series A-1
Convertible Preferred Stock of the Company and the Company shall issue to Holder
in exchange therefore [number] shares of Series H Preferred Stock. The exchange
of the Series A Preferred Stock for the Series H Preferred Stock will be made in
reliance upon the exemption from registration provided by Section 4(a)(2) of the
Securities Act.     2. Representations and Warranties of Holder. Holder hereby
represents and warrants to the Company that, as of the date of this Agreement:

 

  2.1. Holder has all requisite legal capacity to execute, deliver and perform
this Agreement and consummate the transactions contemplated hereby. This
Agreement constitutes a legal, valid and binding obligation of Holder and is
enforceable according to its terms, subject as to enforceability to general
principles of equity and to bankruptcy, insolvency, moratorium, and other
similar laws affecting the enforcement of creditors’ rights generally.

 

 

   

 

 

  2.2. Holder’s execution, delivery and performance of this Agreement do not
contravene, conflict with, result in a breach of or constitute a default under
any agreement to which Holder is a party.         2.3. Holder has title to the
Series A Preferred Stock free and clear of all encumbrances (other than federal
and state securities laws). Holder has full right to assign, transfer, convey,
and deliver the Series A Preferred Stock to Company as contemplated by this
Agreement.

 

3. Representations and Warranties of Company. Company hereby represents and
warrants to Holder that, as of the date of this Agreement:

 

  3.1. The Company is a corporation duly organized, validly existing and in good
standing under the laws of the State of Nevada and has all requisite corporate
power and authority to carry on its business as now conducted and as proposed to
be conducted. The Company is duly qualified to transact business and is in good
standing in each jurisdiction in which the failure to so qualify would have a
material adverse effect on the business or properties of the Company and its
subsidiaries taken as a whole.         3.2. This Agreement and the transactions
contemplated hereby have been duly and validly authorized by the Company. This
Agreement has been duly executed and delivered by the Company and is a valid and
binding agreement of the Company enforceable in accordance with its terms,
subject as to enforceability to general principles of equity and to bankruptcy,
insolvency, moratorium, and other similar laws affecting the enforcement of
creditors’ rights generally.         3.3. The execution and delivery of this
Agreement by the Company, and the consummation by the Company of the other
transactions contemplated by this Agreement do not and will not conflict with or
result in a breach by the Company of any of the terms or provisions of, or
constitute a default under (i) the articles of incorporation or by-laws of the
Company, (ii) any indenture, mortgage, deed of trust, or other material
agreement or instrument to which the Company is a party or by which it or any of
its properties or assets are bound, (iii) any existing applicable law, rule, or
regulation or any applicable decree, judgment, or (iv) any order of any court,
United States federal or state regulatory body, administrative agency, or other
governmental body having jurisdiction over the Company or any of its properties
or assets, except such conflict, breach or default which would not have a
material adverse effect on the transactions contemplated herein. The Company is
not in violation of any material laws, governmental orders, rules, regulations
or ordinances to which its property, real, personal, mixed, tangible or
intangible, or its businesses related to such properties, are subject.

 

 2 

 

 

  3.4. No authorization, approval or consent of any court, governmental body,
regulatory agency, self-regulatory organization, or stock exchange or market is
required to be obtained by the Company for the exchange of the Series A
Preferred Stock for the Series H Preferred Stock as contemplated by this
Agreement, except such authorizations, approvals and consents that have been
obtained. The Series H Preferred Stock, when issued, sold and delivered in
accordance with the terms hereof for the consideration expressed herein, will be
validly issued, and, based in part upon the representations of Holder in this
Agreement, will be issued in compliance with all applicable U.S. federal and
state securities laws.         3.5. The Series H Preferred Stock have been
properly and validly issued and are fully paid and non-assessable.         3.6.
Without the prior written consent of Holder, the Company will not authorize or
issue any shares of Series H Preferred Stock to any person or entity other than
Holder.

 

4. The Investment Intent. Holder (i) understands that the Series H Preferred
Stock to be received hereunder have not been, and will not be, registered under
the Securities Act or under any state securities laws, and are being offered and
sold in reliance upon federal and state exemptions for transactions not
involving any public offering, (ii) is acquiring the Series H Preferred Stock
solely for his own account for investment purposes, and not with a view to the
distribution thereof, (iii) is an “accredited investor” within the meaning of
Rule 501 of Regulation D of the Securities Act and is a sophisticated investor
with knowledge and experience in business and financial matters, (iv) has
received certain information concerning the Company and has had the opportunity
to obtain additional information as desired in order to evaluate the merits and
the risks inherent in holding the Series H Preferred Stock, and (v) is able to
bear the economic risk and lack of liquidity inherent in holding the Series H
Preferred Stock. Transferor’s address set forth in the signature page to this
Agreement is his current address, and his state of residence is the same state
included in such address.     5. Entire Agreement; Counterparts. This Agreement
contains the entire agreement and understanding between the parties with respect
to the subject matter hereof and supersedes all prior agreements and
understandings, if any, relating to such subject matter. This Agreement may be
executed by the parties in multiple counterparts which may be delivered by fax
or email and shall be effective as of the Effective Time when each party shall
have executed and delivered a counterpart hereof, whether or not the same
counterpart is executed and delivered by each party. When so executed and
delivered, each such counterpart shall be deemed an original and all such
counterparts shall be deemed one and the same document.     6. Governing Law.
This Agreement shall be governed by, and construed under, the laws of the State
of Nevada, all rights and remedies being governed by said laws.     7. No Third
Party Beneficiaries. This Agreement is not intended to confer any rights or
remedies hereunder upon, and will not be enforceable by, any other person or
entity, other than the parties to this Agreement.

 

Signature Page Follows

 

 3 

 

 

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the day
and year first above written.

 

  [HOLDER]           [Holder]       FTE Networks, Inc.           Fred Sacramone
  President

 

 4 

 

 



